Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a method for reducing or eliminating a hyaluronic-acid induced blockage in one or more blood vessel supplying blood to and eye of an individual in need thereof comprising administering a composition comprising a hyaluronidase to the manner that reduces or eliminates a hyaluronic acid-induced blockage in one or more blood vessel supplying blood to an eye, classified in A61P 27/02.
II. Claims 17-20, drawn to a kit comprising one or more containers including a pharmaceutical composition including a hyaluronidase, classified in C12Y 302/01035.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the hyaluronidase kit can be used for enhancing the administration of a therapeutic agent in large diameter membrane vesicles comrpsing administering the hyaluronidase to a blood vessel.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) which requires different search queries for each of the above inventions;
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Dean Strathakis on 11/29/2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claims 1-16 are presented for examination.
Effective Filing Date of the Claims Filed 4/20/2021
The instant application was filed 4/20/2021 and claims benefit of provisional application 63/004,444, filed 4/2/2020. 
Regarding support in the provisional application for the instant claims, instant claims 1 and 9 are supported by the claim 1 of ‘444. Suprachoroidal space administration (instant claims 2 and 10) is supported by [0007] of ‘444. Claim 7 of the provisional application supports instant claims 5 and 13. Claim 9 of the provisional application provides support for instant claims 7 and 15. Claim 10 of the provisional application supports instant claims 8 and 16. Claim 6 of the provisional supports instant claims 3 and 12. Claim 21 of the provisional supports instant claims 6 and 14. 
  Therefore, the effective filing date of instant claims 1-3, 5-10 and 12-16 is 4/2/2020.
Instant claims 4 and 11 are not fully supported by the provisional See calim19 and [34] of the provisional.
	Therefore, the effective filing date of claims 4 and 11 is 4/20/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims recite a plethora of ranges that are not in the alternative. Hence, in each claim the broad range is recited and followed by multiple narrower ranges. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lee et al. (July 2019; cited in the IDS filed 12/3/2021), as evidenced by Shantha et al. (US 20120101033; cited in the IDS 2/16/2022).
	Lee teaches the treatment of blindness in rabbits that was induced by injection of hyaluronic acid (claims 1 and 9) where the treatment is via retrobulbar hyaluronidase injection (claims 1 and 9; abstract).
	Hyaluronic acid (HA) was injected into the radial artery through the ophthalmic artery to obstruct these structures (e.g., eye blood vessels; page 137, top right column). After confirming the occlusion, retrobulbar hyaluronidase was injected into the radial artery occlusions at a dosage of 3000 IU. The concentration of the injected solution was 1500 IU/ml because the 3000 IU of hyaluronidase was mixed with 2 ml of normal saline. The concentration of 1500 IU/ml anticipates the limitation of at least 100 IU/ml to at least 1500 IU/ml and at most 1500 IU/ml (inclusive of those amounts between those values as recited in claims 3 and 11). A concentration of 1500 IU/ml anticipates the range of about 600 IU/ml to about 1500 IU/ml and about 1,000 to about 10,000 IU/ml (inclusive of those amounts between those values as recited in claims 3 and 11). The entire dosage of 3,000 IU is a specie that anticipates at least about 15 IU and at most 3,000 IU (inclusive of those amounts between those values as recited in claims 4 and 12). A dosage of 3,000 IU also anticipates the ranges of an amount of about 1,000 to about 3,000 IU and about 3,000 IU to about 10,000 IU (inclusive of those amounts between those ranges as recited in claims 4 and 12). A volume of 2 mL is a specie that anticipates the following volumes where the composition is administered in a volume of at least 5 µL, at least 10 µL, at least 20 µL, at least 30 µL, at lest 40 µL, at least 50 µL, at lest 75 µL, at lease 100 µL, at least 200 µL, at least 3000 µL, at lest 400 µL or at least 500 µL (claims 6 and 14).
The injection was made at 5 minutes after HA injection in two rabbits and 10 minutes after injection in the remaining two rabbits (page 138, under the heading of “Retrobulbar Hyaluronidase Injection”). Therefore, the enzyme was administered as a single dose in both cases (claims 5 and 13). 
	Figure 1 shows that all eyes (four experimental and two for control) exhibited occluded radial arties as seen by fundus photography. Among the four treated eyes, three showed improvement in retinal perfusion with normal electroretinography 60 minutes after injection of the enzyme (Figures 2 and 3). The control groups showed no changes in the electroretinography after 60 minutes after the HA filler injection (Fig. 4; pages 139-140 under the heading of “Results”). This disclosure of 60 minutes is a specie that meets the limitations of eliminating or reducing the HA-induced blockage in at most 60 minutes and the range of HA damage is reduced or eliminated in about 15 minutes to about 60 minutes, about 15 minutes to about 75 minutes and about 15 minutes to about 90 minutes, as in claims 8 and 16).
	Lee teaches that it has been demonstrated that retrobulbar hyaluronidase can diffuse into the ophthalmic artery, retinal artery, posterior ciliary artery, and the arteries of the optic nerve through the retrobulbar space. Thus, retrobulbar hyaluronidase is expected to cross vessel walls of these arteries (Fig. 6). Hyaluronidase within the vessels would allow for the enzyme to hydrolyze the HA and thus, restore perfusion of the ischemic retina. Three of four of the experimental subjects shows improved perfusion and showed a normal waveform in Fig. 2. The reason for failure in the fourth subject may have been that the injected HA was too much for the enzyme to degrade or that the enzyme did not work effectively (pages 141-142, adjoining paragraph). 
The reference is silent regarding the characteristics of the time that it takes for the hyaluronidase composition to enter the suprachoroidal space (claims 7 and 15) or the full scope of claims 8 and 16 regarding the time for reduction of the HA-induced blockage by the hyaluronidase (claims 8 and 16) but meets the claimed limitations because Lee (regarding claims 7 and 15) teaches that Lee teaches that retrobulbar hyaluronidase can diffuse into the posterior ciliary artery, through the retrobulbar space and Shantha teaches that  the long posterior ciliary arteries travel into the suprachoroidal space which indicates that the composition is traveling to the suprachoroidal space after injection (0100]). Regarding the time for the reduction or elimination of the HA-induced blockage (claims 8 and 16), as noted supra, Lee teaches that the electroretinography was performed 60 minutes after injection. However, the reduction or elimination reasonably begins upon contact as the enzyme is meeting the substrate and the method is performed as claimed.  Thus, the claimed characteristics of time of entry into the suprachoroidal space should be present in the prior art invention as also as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (July 2019; cited in the IDS filed 12/3/2021), as evidenced by Shantha et al. (US 20120101033; cited in the IDS 2/16/2022)), in view of Prausnitz et al. (US 20180028357; cited in the IDS 2/16/2022).
Claims 1, 3-9, and 11-16 are rejected insofar as they read on the limitations of claims 2 and 10.
The disclosure by Lee is discussed supra. Lee further teaches that it is unclear if retrobulbar hyaluronidase can reach the human retina and choroid (page 141, first paragraph of “Rationale for Recanalization).
Lee does not teach that the administration of the hyaluronidase into a suprachoroidal space of the eye (claims 2 and 10) and supplying to an eye the hyaluronidase at a volume of 10 to 200 µl which includes 50 to 150 µl or about 10 to about 500 µl or about 50 to 250 µl (claims 6 and 14).
Prausnitz teaches the delivery of substances to the suprachoroidal space of the eye via inserting a hollow microneedle into the sclera of the eye (abstract). One advantage of this type of injection is that the microneedle is able to precisely deliver the drug into the suprachoroidal pace for subsequent local delivery to nearby tissues in need of treatment ([0028]). Drug delivery into the suprachoroidal space allows for the infusion of drug formulation over a larger tissue area to more difficult target tissue including the ciliary body ([0030]). Suprachoroidal space describes the region of the eye disposed between the sclera and choroid ([0031]).
Suprachoroidal injection can reach the back of the eye in less than one or two minutes ([0046]). As the drug is being injected directly into the suprachoroidal space, the ordinary artisan would reasonably conclude that the entry is at most one minute (claims 7 and 15).
In one embodiment the agent to be delivers is an enzyme such as a hyaluronidase, a collagenase or a combination thereof to degrade collagen or GAG (e.g., hyaluronic acid) fibers in the sclera which may enhance the penetration and release of the drug into the ocular tissues ([0086]). The volume of drug administered is from about 10 to 200 µl which includes 50 to 150 µl or about 10 to about 500 µl or about 50 to 250 µl ([0045]; species that fall with at least 10 µl and all other specie and ranges of instant claims 6 and 14). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to deliver hyaluronidase to an eye into the suprachoroidal space of the eye to degrade or eliminate a HA-induced blockage in one or more blood vessels that supply to an eye at a volume of 10 to 200 µl which includes 50 to 150 µl or about 10 to about 500 µl or about 50 to 250 µl. The ordinary artisan would have been motivated to do so because a microneedle is able to precisely deliver the drug into the suprachoroidal pace for subsequent local delivery to nearby tissues in need of treatment. Further, drug delivery into the suprachoroidal space allows for the infusion of drug formulation over a larger tissue area to more difficult target tissue including the ciliary body which is identified by Lee as a site of HA obstruction. Finally, delivery of hyaluronidase into the suprachoroidal space enable penetration into the retina and choroid which is a concern of Lee. The ordinary artisan would be motivated to use the smaller delivery volume in the ranges of 10 to 200 µl which includes 50 to 150 µl or about 10 to about 500 µl or about 50 to 250 µl because Prausnitz teaches that the microneedles can accommodate a much smaller injection volume. The ordinary artisan would have had a reasonable expectation that one could administer hyaluronidase into the suprachoroidal space in the microliter range because Prausnitz teaches that hyaluronidase can be administered via microneedles into the suprachoroidal space.
Regarding the suprachoroidal injection of lower or higher amounts of hyaluronidase than 3000 IU (claims 4 and 12) or lower or higher concentrations of hyaluronidase than 1500 IU/ml (claims 3 and 11) to reduce or eliminate HA-induced blockage in one or more blood vessels supplying blood to the eye, Prausnitz further teaches that suprachoroidal delivery allows for a portion of the infused drug to main in the sclera of the eye which serves as an additional depot of drug formulation. Hence a drug can subsequently diffuse into the suprachoroidal space and then into adjacent tissues following the initial injection (0030]). The ordinary artisan would reasonably recognize that subsequent drug deliver would allow for a longer therapeutic effect. Further those skilled in the art will appreciate that the amount of drug delivered with the ocular tissue may be control by the port type and type of microneedle ([0047]) and infusion pressure ([0048]). Thus, one of ordinary skill in the art would recognize that the concentration and total amount of hyaluronidase delivered to the suprachoroidal space is an optimizable variable dependent on the amount of drug that forms a depot in the eye for further drug distribution, the port size, type of microneedle and infusion pressure. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration or total amount of hyaluronidase infused by suprachoroidal delivery, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).

Double Patenting
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-18 of copending Application No. 17394804 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are a specie of the instantly pending claims. Claim 1 of ‘804 corresponds to instant claims 1-4, 6-11, 14 and 15, Claims 2-4 of ‘804 correspond to claims 3 and 11. Claims 5 and 15 of ‘804 correspond to instant claims 5 and 13. Claim 6 of ‘804 corresponds to instant claim 6, claim 7 of ‘804 corresponds to instant claims 7 and 15. Claim 8 of ’804 corresponds to instant claims 8 and 16. Claim 11 of ‘804 corresponds to instant claims 1-3, 8, 11 and 16. Claims 12-14 of ‘804 corresponds to instant claims 3 and 16. Claim 16 of ’804 corresponds to instant claims 6 and 14. Claim 17 of ‘804 corresponds to instant claims 7 and 15. Claim 18 of ‘804 corresponds to claims 8 and 16.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653